Per Curiam. We reverse the trial court’s order imposing attorney’s fees as a sanction.1 The court sanctioned appellant based on her attorney’s violation of a court order. The sanction order fails to comply with the requirements of Moakley v. Smallwood, 826 So.2d 221 (Fla. 2002). In addition, there was insufficient evidence to support the amount of fees imposed by the court. See Tutor Time Merger Corp. v. MeCabe, 763 So.2d 505 (Fla. 4th DCA 2000). Reversed. Ciklin, Conner and Klingensmith, JJ., concur.  . This case was filed as a petition for writ of certiorari. We treat the petition as an appeal from a final order on a collateral issue. Ruppel v. Gulf Winds Apartments, Inc., 508 So.2d 534, 535 (Fla. 2d DCA 1987) ("An attorney fee award is deemed final for purposes of appeal from that order.”).